Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/798033 filed 12/03/2021.     
Claims 1- 17 have been examined and fully considered.
Response to Arguments

The examiner has performed a thorough search of the prior art. Better references were found as shown below, however the applicant should consider and then present arguments on the following areas if they decide to continue examination.
The cited and best found prior art references of ROY, BETTENCOURT, and ANDO are used as the best prior art as the claims are currently written. However—applicant seems to be getting at other subject matter which is possibly not clearly claimed, specifically in the independent claim. Matter which applicant seems to possibly disclose, but that the cited prior art possibly does not teach is…the specific claimed levels for TTR that indicate whether a patient is healthy or at increased risk of death(applicant claims TTR level needs to be less than or equal to 5mg/dL to indicate the subject is likely die). It is not clear to the examiner if this is the same teaching as is taught by ROY in the rejection below, but if it is different applicant should argue this point. Further—it does not seem that ROY and BETTENCOURT specifically teach of excluding TTR monomer measurement from the compounds measured, and specifically isolating the TTR tetramer (as claimed in instant Claim 14). The claim language with respect to this is somehwhat unclear in the instant claims and needs corrected, however the examiner wanted to direct applicant’s attention to this—as could be a possible avenue forward if the claims are also cleared up.
With respect to applicant’s arguments about the priorly used references/art, they have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further there remain 112/clarity issues to clear up(see below in the 112 rejections). 
If applicant can make these amendments through the After Final Consideration Pilot 2.0 program…https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20…this could be a good avenue forward, and could also file and Request for Continued Examination if they choose to do so.
Though the examiner cannot guarantee that all issues will be clear through the program, it will give the examiner a few hours to consider applicant’s amendments/comments, and there is another hour allotted for interview with applicants representative/applicant through this program, where the examiner can offer feedback.
Further- an examination of this application reveals that the case file is still missing an Inventor’s Oath/Declaration. The case will not be able to moved forward without this should the application approach allowance-unless this form is also included and signed by applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to Claim 1, at the minimum in applicant’s next response they should amend the claim as shown directly below for clarity(the way claimed prior though helpful in some ways is confusing). The below is possibly not all that needs corrected for clarity, but it is a start.:
1. (Currently Amended) A method for measuring higher molecular weight (HMW) transthyretin (TTR) species, and/or functional equivalents thereofywith respect to disease severity/stage, prognosis, treatment options, and/or response to treatment, with the method comprising:
(a) obtaining a biological sample from the subject;
(b) measuring by use of assay methods including turbidity-based (i.e, immunoturbidity), nephelometry-based (i.e, immunonephelometry), or single radial immunodiffusion [SRID] assays), if a detected level of HMW TTR species or functional equivalent thereof is below a threshold level 
is that correlates with a treatment response,
treatment response ng
(d) in context of non-cancerous amyloid-mediated diseases (i.e, ATTR-cardiomyopathy,  ATTR-polyneuropathy, bilateral carpal tunnel,  Alzheimer’s, diabetes, forms of systemic amyloidosis, etc), wherein baseline HMW TTR level or functional equivalent thereof are 
(e) adjusting the  treatment in accordance with or (d), wherein selection of optimized  treatment agents resulting in  greater HMW TTR levels correlate with improved clinical responses  (i.e, survival) and wherein
wherein patients with serum HMW TTR levels < 5-10 mg/dL are at an increased risk of death; wherein around 18-20mg/dL is the threshold for HMW TTR levels in the serum/plasma of healthy human subjects; 
wherein native TTR is a tetrameric protein and  wherein HMW TTR species exclude TTR monomers (around ~14-16 kDa) and associated break-down products (i.e, amyloid, oligomers);

With respect to Claim 1, it is unclear what “functional equivalents” are. Is this term necessary? What one person might consider a functional equivalent, others might not, making this a relative term and unclear in the claim. If applicant has a specific definition for this term in the specification, please point out in the next response.

With respect to step e), it is unclear how the treatments are optimized. More clarity/correction is required, as what one person considers optimized, another might not.
With respect to Claims 9-11, it is unclear how one would know that the subject is “at risk”. Isn’t everybody at risk?  Therefore, “at risk” is a relative term and not clear in the claims as every person might think this is something different.
With respect to Claim 14, it is unclear—how does applicant isolate the tetramers?  Is this done by human thought process or with a specific machine/assay?  If a specific machine/assay, it should be claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-17 are rejected under 35 U.S.C. 103(a) as being obvious over ROY in US 20180306798 in view of BETTENCOURT in US 20170307608 and in further view of ANDO in “Guideline of transthyretin-related hereditary amyloidosis for clinicians”.
	With respect to Claim 1, 5-6, 16, ROY et al. teach of a method that includes obtaining a stroma liquid biopsy from a patient and detecting a pattern of dysregulation amongst the biomarkers in the stroma liquid biopsy that can be monitored to help screen, diagnose or treat the patient for cancer. The biomarkers in the stroma liquid biopsy are involved in interconnected pathways such as the coagulation pathway, acute-phase inflammation pathway, and complement pathway. Particular embodiments involve assaying for levels of biomarkers, such as neutrophil elastase, as well as subpopulations of other biomarkers, such as subpopulations of SERPIN proteins. The levels of biomarkers and/or the ratios of levels of biomarker subpopulations can be informative for predicting the cancer disease state in the patient, thereby enabling more personalized or tailored medical intervention for the patient(abstract) and of making prognosis based on this(paragraph 0004) and of determining disease severity(paragraph 0051, 0112). ROY et al. further teaches of determining/quantifying the biomarkers by turbidimetry and nephelometry(paragraph 0054), and that a biomarkers used for detection is transthyretin/TTR(paragraph 0061, 0118, Table 1, Table 6), and based on the determined disease state of the cancer, administering a therapeutic compound that modulates one or more of the detected levels of the biomarker proteins towards corresponding levels of the biomarker proteins that are 
	BETTENCOURT et al. however remedy this and specifically teach of methods for reducing disease progression by arresting an increase in Neuropathy Impairment Score (NIS) in a human subject by administering an effective amount of a transthyretin (TTR)-inhibiting composition(abstract). BETTENCOURT et al. also teach of transthyretin being a tetrameric protein(high molecular weight), of gene mutations causing the tetramer to misfold, resulting in amyloid fibril formation and amyloidosis(paragraph 0002, 0052-0056), and that stabilizing these can slow disease progression(paragraph 0006).  BETTENCOURT teach that the cutoff/threshold level of determining whether a patient has poor prognosis is 50 micrograms/milliliter of transthyretin (TTR) protein (paragraph 0008), which in the units applicant uses in in the instant invention is 5 milligrams/deciliter, and reads on the cutoff level claimed by applicant. BETTENCOURT specifically teach of TTR-inhibiting composition being administered to the subject at an increased level if the TTR protein is greater than 50 .mu.g/ml(5 mg/dl), and the amount of the TTR-inhibiting composition administered to the subject is decreased if the level of TTR protein is below 50 .mu.g/ml(5mg/dl)(paragraph 0008). When performing their analysis, BETTENCOURT teach of using nephelometry (paragraph 0116), and of comparing the levels to baseline measurements of TTR (paragraph 0117, 0131). It would have been obvious to one of ordinary skill in the art to use the high molecular weight tetramer TTR protein levels to detect amyloidic related diseases as is done in BETTENCOURT to diagnosis/prognose disease conditions as is done in ROY due to  
	ANDO et al. teach of transthyretin amyloidosis being a progressive and eventually fatal disease primarily characterized by sensory, motor, and autonomic neuropathy and/or cardiomyopathy. Given its phenotypic unpredictability and variability, transthyretin amyloidosis can be difficult to recognize and manage. Misdiagnosis is common, and patients may wait several years before accurate diagnosis, risking additional significant irreversible deterioration. ANDO aims to help physicians better understand transthyretin amyloidosis—and, specifically, familial amyloidotic polyneuropathy—so they can recognize and manage the disease more easily and discuss it with their patients(abstract). Specifically, ANDO teaches that the normal levels for TTR in a patient is 20 to 40 mg dL–1(Page 6, column 2, paragraph 2)which includes part of the range applicant claims for normal levels of TTR(applicant says 18-20 md dL-1). ANDO et al. also specifies looking for tetramer-TTR specifically, and wanting to stabilize TTR tetramer(Page 9, column 1). It would have been obvious to one of ordinary skill in the art to detect normal levels for TTR in the levels that ANDO does in the methods of ROY and BETTENCOURT due to the need in the art for better diagnostic/treatment avenues (ANDO, Page 1).

With respect to Claims 3-4, BETTENCOURT et al. teach of measuring TTR in serum/body fluid (paragraph 0008 & 0011).
With respect to Claim 8, BETTENCOURT et al. teach of stratifying and selecting treatment (paragraph 0056). ANDO et al. also teach of stratifying treatment(abstract).
With respect to Claim 9 & 11, it is obvious the subject could be at risk for other diseases, as many diseases lead to weakened immune symptoms and thus making it more likely the patient might get another disease. Also, ANDO et al. teach of the patient having other conditions such as heart failure(Ando, Page 4 column 1).
With respect to Claim 10, BETTENCOURT et al. teach of ATTR amyloidosis diseases(paragraph 0054-0055).
With respect to Claim 12, BETTENCOURT et al teach of using an antibody based assay to determine the level of TTR in the sample, but do not specify that it is specific for the TTR tetramer(paragraph 0070).
With respect to Claim 13, BETTENCOURT et al. teach of treating is patient has had a transplant (paragraph 0005), and also not treating if the patient has had a transplant(paragraph 0057), and also that some patients might have had other investigational drugs(paragraph 0057). ANDO et al. also teach of the patient having a liver transplant (ANDO, abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797